DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

2. 	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	Claims 1 – 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1  discloses “the method” there is no antecedent basis for “the method”. Dependent claims 2 – 10 inherit the same defect.

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 and 2 are  rejected under 35 U.S.C. 103 as being unpatentable Chinese Patent Publication Number CN103294831), in view of Cao et al. (United States Patent Publication Number ), hereinafter referred to as Cao.
Regarding claim 1 teaches a hash multi-table joining implementation method (grouping aggregation calculation method Page 3) such as “hash multi-table joining implementation method” based on (based on Page 6) a grouping vector, (multidimensional grouping vector Page 3)  characterized in, (embodiment Page 6) such as “characterized in” the method (grouping aggregation calculation method Page 3) such as “hash multi-table joining implementation method” comprising: 1) into two subtasks: (two stages Page 3) a subtask of selecting-projecting-grouping-joining operation (connection vector generation Page 3) such as “selecting-projecting-grouping-joining operation” and a subtask of aggregating operation; (grouping
aggregation operation Page 2) 2) in the subtask of selecting-projecting-grouping-joining operation, (connection vector generation Page 3) such as “selecting-projecting-grouping-joining operation”  creating (create Page 8) and generating (generating Page 4) a grouping vector (grouping vector Page 5) corresponding to a GROUP-BY statement (GROUP BY c_nation，c_name，s_region Page 7) in the SQL query command, (SQL query Page 6) and creating a vector index (join vectors Page 9) such as “vector index” as an output result (output results Page 9) of the subtask of selecting-projecting- grouping-joining operation; (connection vector generation Page 3) such as “selecting-projecting-grouping-joining operation”  3) in the subtask of aggregating operation, (grouping aggregation operation Page 2) executing (executed Page 9) aggregation computation (Aggregation computation Page 2) based on (based on Page 3)  the vector index, (join vectors Page 9) such as “vector index” and storing (store Page 6) an aggregation computation result (hash packet aggregation computation Page 5) such as “aggregation computation result” in a corresponding (corresponding Page 8) unit (unique array aggregation unit Page 7) of a grouping vector aggregator (group aggregator Page 4) such as “grouping vector aggregator” with the same length (equal length Page 8) as the grouping vector; (grouping vector Page 5) and 4) merging the aggregation computation result (hash packet aggregation computation Page 5) such as “aggregation computation result”  in the grouping vector aggregator (group aggregator Page 4) such as “grouping vector aggregator” with the grouping vector (grouping vector Page 5) created in step 2) as a result set (final aggregation result Page 2) such as “result set”  of the SQL query command (SQL query Page 6) for outputting (output Page 7) 
	CN103294831 does not fully disclose rewriting an SQL query command, and dividing a complete SQL query command
	Cao teaches rewriting (rule based rewrites [0145]) an SQL query command, (a query [0138]) and dividing(flatten [0145]) such as “dividing”  a complete SQL query command (a query [0138])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CN103294831 to incorporate the teachings of Cao whereby   rewriting an SQL query command, and dividing a complete SQL query command. By doing so more query components can be made available for optimization. Cao [0145].

	Regarding claim 2 CN103294831 in view of Cao teaches the hash multi-table joining implementation method based on the grouping vector according to claim 1, 
CN103294831 as modified further teaches  wherein , in the step 1), in the subtask of selecting-projecting-grouping-joining operation, (connection vector generation Page 3) such as “selecting-projecting-grouping-joining operation”  selecting, (selection operation page 7) projecting (projects Page 8) and grouping operations (grouping operation Page 6) act on a dimension table (dimension table Page 8) to create (create Page 8) a dimension table hash table (grouping aggregation hash table Page 2) such as “dimension table hash table” for the joining operation; (join operation Page 3) the joining operation (join operation Page 3) executes (executed Page 9)  a multi-table joining operation (star join Page 6) such as “a multi-table joining operation” between a column of foreign key a fact table (fact table foreign key Page 6) and the dimension table hash table, (grouping aggregation hash table Page 2) and generates a vector index (join vectors Page 9) as an output result (star join output results Page 9) of the joining operation; (join operation Page 3) the subtask of aggregating operation  (grouping aggregation operation Page 2) executes an aggregation computation task ; (aggregation calculation Page 3) based on the vector index (join vectors Page 9) such as “vector index” on a column of measurement (column calculation Page 5) such as “column of measurement” of the fact table  (fact table Page 6) to obtain (obtains Page 2) an aggregation computation result (hash packet aggregation computation Page 5) such as “aggregation computation result”


ALLOWABLE SUBJECT MATTER
6.	Claims 3 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166